NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CESAR MENESES PILLADO, AKA Cesar                No.    19-71508
Pillado,
                                                Agency No. A095-739-267
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Cesar Meneses Pillado, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We review de novo questions of law, Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to

the BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      In his opening brief, Meneses Pillado does not contend that the BIA erred in

its determination that he waived any challenge to the IJ’s determination that

asylum was time barred. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived). We lack jurisdiction to consider Meneses Pillado’s contentions

regarding the merits of his asylum claim because he failed to raise them to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      Substantial evidence supports the agency’s determination that Meneses

Pillado failed to demonstrate that the harm he experienced or fears was or would

be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a


                                          2                                     19-71508
protected ground”).

      The agency did not err in finding that the proposed social group based on

Meneses Pillado’s status as a returnee to Mexico was not cognizable. See Reyes v.

Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership

in a particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding “returning

Mexicans from the United States” did not constitute a particular social group).

      The record does not support Meneses Pillado’s contentions that the agency

failed to consider other protected grounds or otherwise erred in the analysis of his

claims.

      Thus, Meneses Pillado’s withholding of removal claim fails.

      We lack jurisdiction to consider Meneses Pillado’s argument regarding

cancellation of removal and any argument as to the merits of his claim for CAT

relief because he failed to raise them to the agency. See Barron, 358 F.3d at 677-

78 (court lacks jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    19-71508